Title: From George Washington to Brigadier General Anthony Wayne, 14 July 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir,
          Head Quarters New Windsor July 14th 1779
        
        I have reflected on the advantages and disadvantages of delaying the proposed attempt, and I do not know but the latter preponderate. You will therefore carry it into execution tomorrow night as you desire, unless some new motive or better information should induce you to think it best to defer it. You are at liberty to choose between the different plans on which we have conversed. But as it is important to have every information we can procure, if you could manage, in the mean time to see Major Lee, it might be useful. He has been so long near the spot and has taken so much pains to inform himself critically concerning the post, that I imagine he may be able to make you acquainted with some further details. Your interview must be managed with caution or it may possibly raise suspicion. I am Dr Sir Your most Obedt servt
        
          Go: Washington
        
      